 

  
  
 

Case 1:19-cv-04725-GBD Document 26 Filed bMOalegy

Est Ari 1334 PARKVIEW AVENUE, SUITE 280 MANHATTAN BEAC

vCarastaps www.BLAKELYLAWGROUP.COM T_323-464-7400 F_3

E-mail Bblakely@blakelylawgroup.com

October 28, 2020

S :
VIA ECF Yoo
Honorable George B. Daniels Pe ge K. Von

 

Daniel Patrick Moynihan eorg Daniels, U.S.D.J.
United States Courthouse e e}
500 Pearl Street, Courtroom 11A Dated: Se aN

   

New York, New York 10007-1312

Re: Deckers Outdoor Corporation v. The RFA Group NYC, LLC;
Case No. 1:19-cv-04725-GBD

Dear Judge Daniels:

For the above-refenced matter, Plaintiff's Application for Default Judgment was
inadvertently filed twice. Plaintiff would like to withdraw the recent filing Docket No. 23
and have the Court rule on the originally filed Application for Default Judgment, Docket
No. 22.

My sincerest apologies for any inconvenience.

Regards,

/s/ Brent H. Blakely

Brent H. Blakely

BLAKELY LAW GROUP
Attorneys for Plaintiff
Deckers Outdoor Corporation

 
